              Case 18-12454-gs       Doc 1087     Entered 04/23/20 14:38:45        Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES BANKRUPTCY COURT

 7                                       DISTRICT OF NEVADA

 8
     In re:                               )           Case No.: 18-12454-GS (LEAD)
 9                                        )           Chapter 11
10   DESERT LAND, LLC,                    )
                                          )
11                  Debtor.               )
     ____________________________________ )           Jointly Administered with:
12   In re:_                              )           18-12456-GS
                                          )
13
     DESERT OASIS APARTMENTS, LLC,        )
14                                        )
                    Debtor.               )
15   ____________________________________ )
     In re:                               )           18-12457-GS
16                                        )
     DESERT OASIS INVESTMENTS, LLC, )
17
                                          )
18                  Debtor.               )           Hearing Date: April 16, 2020
     ____________________________________ )           Hearing Time: 9:30 a.m.
19

20
      ORDER ON JOINT MOTION TO SUSPEND THE BANKRUPTCY OR IN THE
21
   ALTERNATIVE TO AMEND THE BID PROCEDURES TO EXTEND THE UPCOMING
22                             AUCTION
                          (FILED UNDER SEAL)
23

24            The order concerning the Joint Motion to Suspend the Bankruptcy or in the Alternative to

25 Amend the Bid Procedures to Extend the Upcoming Auction (ECF No. 1039) has been filed

26 under seal pursuant to the court’s prior orders. (ECF Nos. 1024 and 1061).

27

28                                                   1
          Case 18-12454-gs       Doc 1087      Entered 04/23/20 14:38:45   Page 2 of 2




 1 LIMITED SERVICE: On April 23, 2020, the court’s chambers emailed a copy of the

 2 sealed Memorandum Decision and orders to only those counsel and trustees appearing at

 3 the April 16, 2020, sealed hearing, as follows:

 4 Brigid Higgins, bhiggins@blacklobello.law

 5 Justin Henderson, jhenderson@lrrc.com

 6 Cathy Reece, creece@fclaw.com

 7 Dawn Cica, dcica@carlyoncica.com

 8 Candace Carlyon, ccarlyon@carlyoncica.com

 9 Michael Feder, mfeder@dickinson-wright.com

10 Mark Wray, mwray@markwraylaw.com

11 John Fisher, fischerlawcal@aol.com

12 Brian Shapiro, brian@trusteeshapiro.com

13 Lenard Schwartzer, lschwartzer@s-mlaw.com

14 James Shea, jshea@shea.law

15 Kevin Coleman, kcoleman@nutihart.com

16 Kavita Gupta, kgupta@guptaferrer.com

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
